DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7, 17, 27, and 37 are objected to because of the following informalities.  Appropriate correction is required.
In these claims, “comprise” should be corrected to ---comprises---.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 19, 29, and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In these claims, “the downlink TTI” should probably be corrected to ---the respective downlink TTI--- in order to reflect its antecedent in the preceding mention of “each downlink TTI”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7-9, 11, 15, 17-19, 21, 25, 27-29, 31, 35, and 37-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tiirola et al. (US 2015/0358964).
For Claims 1 and 11, Tiirola teaches a method of wireless communication of a user equipment (UE), and an apparatus for wireless communication, a processor; memory coupled with the processor; and instructions stored in the memory and operable, when executed by the processor, to cause (see paragraphs 49-51: UE, hardware) the apparatus to: 
receiving downlink information from a base station using at least one downlink transmission time interval (TTI) within a subframe or slot, the subframe or slot comprising a plurality of downlink TTIs (see abstract, paragraph 56), that do not overlap in time with each other (see title, Figure 4, paragraph 55: TDD), each of the plurality of downlink TTIs comprising a downlink control block, and at least one uplink region (see abstract, paragraph 56, Figure 5); and 
transmitting uplink information to the base station using the at least one uplink region within the same subframe or slot (see paragraphs 56, 59), wherein the at least one of the plurality of downlink TTIs within the same subframe or slot comprises a downlink control block and the at least one uplink region within the same subframe or slot comprises an uplink control block, and wherein the subframe or slot further comprises at least one of an uplink data block or a downlink data block (see abstract, paragraph 56, Figure 5).
For Claims 21 and 31, Tiirola teaches a method of wireless communication of a base station, and an apparatus for wireless communication, a processor; memory coupled with the processor; and instructions stored in the memory and operable, when executed by the processor, to cause the apparatus (see paragraph 53) to:
transmitting downlink information to a user equipment (UE) using at least one downlink transmission time interval (TTI) within a subframe or slot, the subframe or slot comprising a plurality of downlink TTIs (see abstract, paragraph 56), that do not overlap in time with each other (see title, Figure 4, paragraph 55: TDD), each of the plurality of downlink TTIs comprising a downlink control block, and at least one uplink region (see abstract, paragraph 56, Figure 5); and 
receiving uplink information from the UE using the at least one uplink region within the same subframe or slot (see paragraphs 56, 59), wherein the at least one of the plurality of downlink TTIs within the same subframe or slot comprises a downlink control block and the at least one uplink region within the same subframe or slot comprises an uplink control block, and wherein the subframe or slot further comprises at least one of an uplink data block or a downlink data block (see abstract, paragraphs 56, 59).
For Claims 5, 15, 25, and 35, Tiirola teaches the method, wherein the at least one uplink region comprises two or more uplink TTIs (see Figure 5, paragraphs 56, 59).
For Claims 7, 17, 27, and 37, Tiirola teaches the method, wherein the downlink control block of an earliest downlink TTI of the plurality of downlink TTIs is synchronized across base stations, wherein the downlink control block of the earliest downlink TTI comprise control information related to a subsequent downlink TTI of the plurality of downlink TTIs (see paragraphs 62: symbol alignment).
For Claims 8, 18, 28, and 38, Tiirola teaches the method, wherein the uplink control block of the at least one uplink region is synchronized across base stations (see paragraph 62).
For Claims 9, 19, 29, and 39, Tiirola teaches the method, wherein the respective downlink control block of each downlink TTI specifies resource allocation on the downlink TTI (see paragraphs 21, 59, 61).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 6, 16, 26, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tiirola et al. (US 2015/0358964) as applied to claims 1, 5, 11, 15, 21, 25, 31, and 35 above, and further in view of Kim et al. (US 2019/0081841).
For Claims 6, 16, 26, and 36, Tiirola as applied above is not explicit as to, but Kim teaches the method, wherein the downlink control block of the subframe or slot comprises a plurality of symbols, each of the plurality of symbols corresponding to an uplink TTI of the two or more uplink TTIs, wherein each of the plurality of symbols in the downlink control block of the subframe or slot is smaller than a symbol in a downlink data block of the subframe or slot (see paragraphs 122, 95, 96: self-contained; paragraphs 35, 123, Figure 9).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to manage symbol sizes as in Kim when implementing the subframe structure of Tiirola. The motivation would be to conserve transmission resources.

Claims 10, 20, 30, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tiirola et al. (US 2015/0358964) as applied to claims 1, 11, 21, and 31 above, and further in view of Papasakellariou et al. (US 2014/0328260).
For Claims 10, 20, 30, and 40,Tiirola as applied above is not explicit as to, but Papasakellariou teaches the method, wherein the respective downlink control block of a downlink TTI indicates a number of combined TTIs within the subframe or slot or a size of each combined TTI (see paragraphs 165-167).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to handle scheduling as in Papasakellariou when implementing the system of Tiirola. The motivation would be to reduce overhead.

Allowable Subject Matter
Claims 2-4, 12-14, 22-24, and 32-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-18, and 37-54 of U.S. Patent No. 10728893. Although the claims at issue are not identical, they are not patentably distinct from each other because each teaches matter found in the other.

For Claim 1, Claim 10 of 10728893 teaches a method of wireless communication of a user equipment (UE), comprising: 
receiving downlink information from a base station using at least one downlink transmission time interval (TTI) within a subframe or slot, the subframe or slot comprising a plurality of downlink TTIs, that do not overlap in time with each other, each of the plurality of downlink TTIs comprising a downlink control block, and at least one uplink region; and 
transmitting uplink information to the base station using the at least one uplink region within the same subframe or slot, wherein the at least one of the plurality of downlink TTIs within the same subframe or slot comprises a downlink control block and the at least one uplink region within the same subframe or slot comprises an uplink control block.
Claim 10 is not explicit as to, but Claim 18 teaches the subframe or slot further comprising at least one of an uplink data block or a downlink data block.

For Claim 10, Claim 10 of 10728893 teaches the method of claim 1, wherein the uplink control block comprises a plurality of symbols, each of the plurality of symbols corresponding to a UE scheduled in the subframe or slot, wherein each of the plurality of symbols in the uplink control block is smaller than a symbol in a downlink data block of a downlink TTI.
For Claim 3, Claim 11 of 10728893 teaches the method of claim 2, wherein a number of the plurality of symbols is specified through higher layer signaling.
For Claim 4, claim 12 of 10728893 teaches the method of claim 2, wherein a number of the plurality of symbols is specified in at least one downlink control block of the plurality of downlink TTIs.
For Claim 5, Claim 13 of 10728893 teaches the method of claim 1, wherein the at least one uplink region comprises two or more uplink TTIs.
For Claim 6, Claims 10 and 13 are silent as to, but claim 18 of 10728893 teaches the method of claim 5, wherein the downlink control block of the subframe or slot comprises a plurality of symbols, each of the plurality of symbols corresponding to an uplink TTI of the two or more uplink TTIs, wherein each of the plurality of symbols in the downlink control block of the subframe or slot is smaller than a symbol in a downlink data block of the subframe or slot.
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to employ the subframe structure of claim 18 when implementing Claim 10. One of ordinary skill would have been able to do so with the reasonably predictable result of using a known structure to conserve resources.

For Claim 8, claim 15 of 10728893 teaches the method of claim 1, wherein the uplink control block of the at least one uplink region is synchronized across base stations.
For Claim 9, claim 16 of 10728893 teaches the method of claim 1, wherein the respective downlink control block of each downlink TTI specifies resource allocation on the downlink TTI.
For Claim 10, Claim 17 of 10728893 teaches the method of claim 1, wherein the respective downlink control block of a downlink TTI indicates a number of combined TTIs within the subframe or slot or a size of each combined TTI.
For Claim 11, Claim 46 of 10728893 teaches an apparatus for wireless communication, a processor; memory coupled with the processor; and instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to: 
receive downlink information from a base station using at least one downlink transmission time interval (TTI) within a subframe or slot, the subframe or slot comprising a plurality of downlink TTIs, that do not overlap in time with each other, each of the plurality of downlink TTIs comprising a downlink control block, and at least one uplink region; and transmit uplink information to the base station using the at least one uplink region within the same subframe or slot, wherein the at least one of the plurality of downlink TTIs within the same subframe or slot comprises a downlink control block and the at least one uplink region within the same subframe or slot comprises an uplink control block.
Claim 46 is not explicit as to, but claim 54 teaches the subframe or slot further comprising at least one of an uplink data block or a downlink data block.

For Claim 12, claim 46 of 10728893 teaches the apparatus of claim 11, wherein the uplink control block comprises a plurality of symbols, each of the plurality of symbols corresponding to a UE scheduled in the subframe or slot, wherein each of the plurality of symbols in the uplink control block is smaller than a symbol in a downlink data block of a downlink TTI.
For Claim 13, Claim 47 of 10728893 teaches the apparatus of claim 12, wherein a number of the plurality of symbols is specified through higher layer signaling.
For Claim 14, Claim 48 of 10728893 teaches the apparatus of claim 12, wherein a number of the plurality of symbols is specified in at least one downlink control block of the plurality of downlink TTIs.
For Claim 15, claim 49 of 10728893 teaches the apparatus of claim 11, wherein the at least one uplink region comprises two or more uplink TTIs.
For Claim 16, claims 46 and 49 are not explicit as to, but Claim 54 of 10728893 teaches the apparatus of claim 15, wherein the downlink control block of the subframe or slot comprises a plurality of symbols, each of the plurality of symbols corresponding to an uplink TTI of the two or more uplink TTIs, wherein each of the plurality of symbols in the downlink control block of the subframe or slot is smaller than a symbol in a downlink data block of the subframe or slot.
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to employ the subframe structure of claim 54 when implementing Claim 46. One of ordinary skill would have been able to do so with the reasonably predictable result of using a known structure to conserve resources.

For Claim 18, Claim 51 of 10728893 teaches the apparatus of claim 11, wherein the uplink control block of the at least one uplink region is synchronized across base stations.
For Claim 19, claim 52 of 10728893 teaches the apparatus of claim 11, wherein the respective downlink control block of each downlink TTI specifies resource allocation on the downlink TTI.
For Claim 20, claim 53 of 10728893 teaches the apparatus of claim 11, wherein the respective downlink control block of a downlink TTI indicates a number of combined TTIs within the subframe or slot or a size of each combined TTI.
For Claim 21, Claim 1 of 10728893 teaches a method of wireless communication of a base station, comprising: 
transmitting downlink information to a user equipment (UE) using at least one downlink transmission time interval (TTI) within a subframe or slot, the subframe or slot comprising a plurality of downlink TTIs, that do not overlap in time with each other, each of the plurality of downlink TTIs comprising a downlink control block, and at least one uplink region; and 
receiving uplink information from the UE using the at least one uplink region within the same subframe or slot, wherein the at least one of the plurality of downlink TTIs within the same subframe or slot comprises a downlink control block and the at least one uplink region within the same subframe or slot comprises an uplink control block, and wherein the subframe or slot further comprises at least one of an uplink data block or a downlink data block.
For Claim 22, Claim 1 of 10728893 teaches the method of claim 21, wherein the uplink control block comprises a plurality of symbols, each of the plurality of symbols corresponding to a UE scheduled 
For Claim 23, claim 2 of 10728893 teaches the method of claim 22, wherein a number of the plurality of symbols is specified through higher layer signaling.
For Claim 24, claim 3 of 10728893 teaches the method of claim 22, wherein a number of the plurality of symbols is specified in at least one downlink control block of the plurality of downlink TTIs.
For Claim 25, claim 4 of 10728893 teaches the method of claim 21, wherein the at least one uplink region comprises two or more uplink TTIs.
For Claim 26, claims 1 and 4 are not explicit as to, but Claim 18 of 10728893 teaches the method of claim 25, wherein the downlink control block of the subframe or slot comprises a plurality of symbols, each of the plurality of symbols corresponding to an uplink TTI of the two or more uplink TTIs, wherein each of the plurality of symbols in the downlink control block of the subframe or slot is smaller than a symbol in a downlink data block of the subframe or slot.
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to employ the subframe structure of claim 18 when implementing Claim 1. One of ordinary skill would have been able to do so with the reasonably predictable result of using a known structure to conserve resources.
For claim 27, claim 5 of 10728893 teaches the method of claim 21, wherein the downlink control block of an earliest downlink TTI of the plurality of downlink TTIs is synchronized across base stations, wherein the downlink control block of the earliest downlink TTI comprise control information related to a subsequent downlink TTI of the plurality of downlink TTIs.
For Claim 28, claim 6 of 10728893 teaches the method of claim 21, wherein the uplink control block of the at least one uplink region is synchronized across base stations.

For claim 30, claim 8 of 10728893 teaches the method of claim 21, wherein the respective downlink control block of a downlink TTI indicates a number of combined TTIs within the subframe or slot or a size of each combined TTI.
For Claim 31, claim 37 of 10728893 teaches an apparatus for wireless communication, a processor; memory coupled with the processor; and instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to: 
transmit downlink information to a user equipment (UE) using at least one downlink transmission time interval (TTI) within a subframe or slot, the subframe or slot comprising a plurality of downlink TTIs, that do not overlap in time with each other, each of the plurality of downlink TTIs comprising a downlink control block, and at least one uplink region; and receive uplink information from the UE using the at least one uplink region within the same subframe or slot, wherein the at least one of the plurality of downlink TTIs within the same subframe or slot comprises a downlink control block and the at least one uplink region within the same subframe or slot comprises an uplink control block, and wherein the subframe or slot further comprises at least one of an uplink data block or a downlink data block.
For Claim 32, claim 37 of 10728893 teaches the apparatus of claim 31, wherein the uplink control block comprises a plurality of symbols, each of the plurality of symbols corresponding to a UE scheduled in the subframe or slot, wherein each of the plurality of symbols in the uplink control block is smaller than a symbol in a downlink data block of a downlink TTI.
For claim 33, claim 38 of 10728893 teaches the apparatus of claim 32, wherein a number of the plurality of symbols is specified through higher layer signaling.

For claim 35, claim 40 of 10728893 teaches the apparatus of claim 31, wherein the at least one uplink region comprises two or more uplink TTIs.
For claim 36, claims 37 and 40 are silent as to, but claim 45 of 10728893 teaches the apparatus of claim 35, wherein the downlink control block of the subframe or slot comprises a plurality of symbols, each of the plurality of symbols corresponding to an uplink TTI of the two or more uplink TTIs, wherein each of the plurality of symbols in the downlink control block of the subframe or slot is smaller than a symbol in a downlink data block of the subframe or slot.
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to employ the subframe structure of claim 45 when implementing Claim 37. One of ordinary skill would have been able to do so with the reasonably predictable result of using a known structure to conserve resources.
For claim 37, claim 41 of 10728893 teaches the apparatus of claim 31, wherein the downlink control block of an earliest downlink TTI of the plurality of downlink TTIs is synchronized across base stations, wherein the downlink control block of the earliest downlink TTI comprise control information related to a subsequent downlink TTI of the plurality of downlink TTIs.
For claim 38, claim 42 of 10728893 teaches the apparatus of claim 31, wherein the uplink control block of the at least one uplink region is synchronized across base stations.
For claim 39, claim 43 of 10728893 teaches the apparatus of claim 31, wherein the respective downlink control block of each downlink TTI specifies resource allocation on the downlink TTI.
For claim 40, claim 44 of 10728893 teaches the apparatus of claim 31, wherein the respective downlink control block of a downlink TTI indicates a number of combined TTIs within the subframe or slot or a size of each combined TTI.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mochizuki et al. (US 20180213530 teaches a system using time division multiplexing of PUCCHs. Tsai et al. (US 2014/0204899) teaches a system in which plural UEs are mapped to respective subcarriers in a first symbol of a subframe.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946.  The examiner can normally be reached on 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        1/7/2021


/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466